Opinion issued January 27, 2015.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00793-CV
                           ———————————
                        DANITA MANNING, Appellant
                                        V.
                LLOYD ERNEST MITCHELL, SR., Appellee



                   On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-46494



                         MEMORANDUM OPINION

      Appellant, Danita Manning, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013),
101.0411 (West Supp. 2014); Order Regarding Fees Charged in the Supreme

Court, in Civil Cases in the Courts of Appeals, and before the Judicial Panel on

Multi-district Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further,

appellant has not paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5, 42.3(b), (c).

       We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.




                                        2